UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7191


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WAYNE VINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:06-cr-01170-CMC-1; 3:10-cv-70308-CMC)


Submitted:   January 18, 2012             Decided:   February 3, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Vinson, Appellant Pro Se. Jeffrey Mikell Johnson, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne        Vinson    seeks   to      appeal    the       district    court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion and his Fed. R. Civ. P. 59(e) motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of         appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial       showing        of     the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.     Cockrell,       537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Vinson has not made the requisite showing.

Accordingly,       we     deny    Vinson’s       motion     for    a     certificate     of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3